DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 7/7/2022, claims 1, 2, 11, 13, 17, 19 were amended, claims 16, 18 were cancelled, and claims 21-23 were newly introduced. Accordingly claims 1-15, 17, 19-23 are currently pending in the application.
Objections to claims 1-20 in previous office action has been overcome by applicant’s amendment namely removing the “noise cancelling/suppression device” from claims 1, 2, and 11.
Rejections of claims 1-20 in previous office action under 35 USC § 112 have been overcome by applicant’s amendment, namely correction of “drive apparatus to “drive assembly” in claim 1 was sufficient to overcome the rejections.
Allowable Subject Matter
Claims 1-15, 17, 19-23 are allowed over prior art of record.
Most relevant prior art of record is Duckworth (US 8112899 B1) hereinafter Duckworth in view of Barath et al. (US 20110123036 A1) hereinafter Barath.
Regarding claim 1, Duckworth teaches A body dryer (“A wall-mounted, hot air body blow drying apparatus” in ¶[Abstract]) comprising: an airflow generator to generate a flow of air (“The present invention describes a wall-mounted body blow dryer” in Col. 4, Lines 28); Duckworth further teaches the device further comprising an outlet to vent the air from the airflow generator (“The air flow nozzles 27 are individually adjustable in an orbital manner allowing directing of heated air 80 in a custom fashion (see FIG. 3)” in Col. 4, Lines 57-58); a body (“The apparatus 10 comprises a center section 20, a center section housing 21” in Col. 4, Lines 45-46) and a movable bar (the bar supported by the body (“” in Col. 4, Lines 57-58); a drive assembly to move the bar relative to the body (“The air flow nozzles 27 comprise spherical members 28 which are rotatably mounted there within forward facing sockets 29 being integrally-molded therein front surfaces of the center 21, left 41, and right 51 section housing portions. Each nozzle 27 is individually manually adjustable in an orbital manner allowing a user to direct each nozzle 27 and corresponding jet of propelled heated air 80 in a custom direction” in Col. 6, Lines 24-33); 
Duckworth does not specifically disclose the device further comprising an inlet to pass air from the surroundings to the airflow generator however,
Since it is impossible for the device to function as described to blow air using a traditional fans (“A flow of air is produced via the blower 30 which comprises a commercially available miniature fan or squirrel-cage type air communicating unit with an integral motor portion further comprising a tubular air outlet conduit which provides a tubular attachment means thereto the plenum 32.” in Col. 4, Lines 57-60), it is inherent that some type of air inlet existed,
Duckworth as amended does not specifically disclose the device further comprising a noise suppression device to cancel or reduce noise in at least one of the airflow generator and the drive apparatus however,
Since it is known in the art as evidenced by Barath for a device to further comprise a noise suppression device to cancel or reduce noise in at least one of the airflow generator and the drive apparatus in (See ANC system in Duct of Fig. 2),
An ordinary skilled in the art would have been motivated to modify the invention of Duckworth with the teachings of Barath for the benefit of improving the noise suppression of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Duckworth with Barath,
Duckworth as modified by Barath does not specifically disclose the device further comprising wherein the noise suppression device comprises sound attenuating material, and wherein the sound attenuating material shrouds a motor of the drive assembly to attenuate noise generated by the operation of the motor of the drive assembly.
The following is the reason for allowance of claim 1:
Duckworth alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein the noise suppression device comprises sound attenuating material, and wherein the sound attenuating material shrouds a motor of the drive assembly to attenuate noise generated by the operation of the motor of the drive assembly, 
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-15, 17, 19, 20, claims are allowed for their dependency on allowed claim 1.
Regarding claim 21, Duckworth teaches A body dryer (“A wall-mounted, hot air body blow drying apparatus” in ¶[Abstract]) comprising: an airflow generator to generate a flow of air (“The present invention describes a wall-mounted body blow dryer” in Col. 4, Lines 28); 
Duckworth further teaches the device further comprising an outlet to vent the air from the airflow generator (“The air flow nozzles 27 are individually adjustable in an orbital manner allowing directing of heated air 80 in a custom fashion (see FIG. 3)” in Col. 4, Lines 57-58); a body (“The apparatus 10 comprises a center section 20, a center section housing 21” in Col. 4, Lines 45-46) and a movable bar, the bar supported by the body (“The air flow nozzles 27 are individually adjustable in an orbital manner allowing directing of heated air 80 in a custom fashion (see FIG. 3)” in Col. 4, Lines 57-58); a drive assembly to move the bar relative to the body (“The air flow nozzles 27 comprise spherical members 28 which are rotatably mounted there within forward facing sockets 29 being integrally-molded therein front surfaces of the center 21, left 41, and right 51 section housing portions. Each nozzle 27 is individually manually adjustable in an orbital manner allowing a user to direct each nozzle 27 and corresponding jet of propelled heated air 80 in a custom direction” in Col. 6, Lines 24-33); 
Duckworth does not specifically disclose the device further comprising an inlet to pass air from the surroundings to the airflow generator however,
Since it is impossible for the device to function as described to blow air using a traditional fans (“A flow of air is produced via the blower 30 which comprises a commercially available miniature fan or squirrel-cage type air communicating unit with an integral motor portion further comprising a tubular air outlet conduit which provides a tubular attachment means thereto the plenum 32.” in Col. 4, Lines 57-60), it is inherent that some type of air inlet existed,
Duckworth as amended does not specifically disclose the device further comprising a noise suppression device to cancel or reduce noise in at least one of the airflow generator and the drive apparatus however,
Since it is known in the art as evidenced by Barath for a device to further comprise a noise suppression device to cancel or reduce noise in at least one of the airflow generator and the drive apparatus in (See ANC system in Duct of Fig. 2),
Duckworth as amended by Barath does not specifically disclose the device further comprising wherein the noise suppression device comprises an active noise suppression system including: a memory to store a noise signature of at least one of the airflow generator and the drive assembly; a processor to receive the noise signature from the memory and to process the noise signature to create a destructive interference signal; and a speaker to receive and generate a sound of the destructive interference signal, and wherein the active noise suppression system includes a microphone however, 
Since it is known in the art as evidenced by Seagriff for a device to further comprise wherein the noise canceling/suppression device comprises an active noise canceling/suppression system including: a memory to store a noise signature of at least one of the airflow generator and the drive assembly; a processor to receive the noise signature from the memory and to process the noise signature to create a destructive interference signal; and a speaker to receive and generate a sound of the destructive interference signal in (“Thereafter, the noise signature for that device is used to generate the anti-noise signal. Noise signatures developed in this fashion can be stored in memory (or within a database for access by other systems) and accessed by the signal processing circuit, as needed, to abate the noise of specific devices or classes of devices” in ¶[0146]),
An ordinary skilled in the art would have been motivated to modify the invention of Duckworth as modified by Barath with the teachings of Seagriff for the benefit of saving computing resources of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Duckworth as modified by Barath with Seagriff,
Duckworth as modified by Barath and Seagriff does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises and wherein the processor is configured to start an initialization procedure including: operate at least one of the airflow generator and the drive assembly; receive from the microphone noise signal of at least one of the airflow generator and the drive assembly; obtain a noise signature from the noise signal of the at least one of the airflow generator and the drive assembly; and store the noise signature in the memory.
The following is the reason for allowance of claim 21:
Duckworth alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein the processor is configured to start an initialization procedure including: operate at least one of the airflow generator and the drive assembly; receive from the microphone noise signal of at least one of the airflow generator and the drive assembly; obtain a noise signature from the noise signal of the at least one of the airflow generator and the drive assembly; and store the noise signature in the memory,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claim 22, Duckworth as modified by Barath and Seagriff teaches all the limitations of the claim (see rejection of claim 21 above) except the limitations wherein the device further comprises   and wherein the processor is configured to periodically update the noise signature, the processor further configured to: operate at least one of the airflow generator and the drive assembly; receive, from the microphone, a noise signal of the at least one of the airflow generator and the drive assembly; obtain a noise signature from the noise signal of the at least one of the airflow generator and the drive assembly; and replace the previously stored noise signature in the memory with the obtained noise signature.
The following is the reason for allowance of claim 22:
Duckworth alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein the processor is configured to periodically update the noise signature, the processor further configured to: operate at least one of the airflow generator and the drive assembly; receive, from the microphone, a noise signal of the at least one of the airflow generator and the drive assembly; obtain a noise signature from the noise signal of the at least one of the airflow generator and the drive assembly; and replace the previously stored noise signature in the memory with the obtained noise signature.
Regarding claim 23, Duckworth teaches A body dryer (“A wall-mounted, hot air body blow drying apparatus” in ¶[Abstract]) comprising: an airflow generator to generate a flow of air (“The present invention describes a wall-mounted body blow dryer” in Col. 4, Lines 28); Duckworth further teaches the device further comprising an outlet to vent the air from the airflow generator (“The air flow nozzles 27 are individually adjustable in an orbital manner allowing directing of heated air 80 in a custom fashion (see FIG. 3)” in Col. 4, Lines 57-58); a body (“The apparatus 10 comprises a center section 20, a center section housing 21” in Col. 4, Lines 45-46) and a movable bar, the bar supported by the body (“The air flow nozzles 27 are individually adjustable in an orbital manner allowing directing of heated air 80 in a custom fashion (see FIG. 3)” in Col. 4, Lines 57-58),
Duckworth does not specifically disclose the device further comprising an inlet to pass air from the surroundings to the airflow generator however, 
Since it is impossible for the device to function as described to blow air using a traditional fans (“A flow of air is produced via the blower 30 which comprises a commercially available miniature fan or squirrel-cage type air communicating unit with an integral motor portion further comprising a tubular air outlet conduit which provides a tubular attachment means thereto the plenum 32.” in Col. 4, Lines 57-60), it is inherent that some type of air inlet existed,
 Duckworth does not specifically disclose the movable bar travels along a longitudinal length of the body; a drive assembly to move the bar relative to the body; and a noise suppression device to cancel or reduce noise in at least one of the airflow generator and the drive assembly.
The following is the reason for allowance of claim 23:
Duckworth alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the movable bar travels along a longitudinal length of the body; a drive assembly to move the bar relative to the body; and a noise suppression device to cancel or reduce noise in at least one of the airflow generator and the drive assembly,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654